
	
		II
		111th CONGRESS
		1st Session
		S. 2204
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  6-Diazo-5,6-dihydro-5-oxo-naphthalnene-1-sulfonic acid ester with
		  2,3,4-trihydroxybenzophenone.
	
	
		1.6-diazo-5,6-dihydro-5-oxo-naphthalnene-1-sulfonic
			 acid ester with 2,3,4-trihydroxybenzophenone
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.006-Diazo-5,6-dihydro-5-oxo-naphthalnene-1-sulfonic acid ester
						with 2,3,4-trihydroxybenzophenone (CAS No. 68510–93–0) (provided for in
						subheading 2927.00.25)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
